Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 13 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 06/24/2022.
a. Claims 1-13 are pending in this application.
b. Claims 1-9, and 11 has been amended.
c. Claims 14-19 were previously canceled.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
4.	Applicant’s arguments filed on 06/24/2022, see remarks page 8-15, have been considered. Applicant’s arguments with respect to claim(s) 1, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, in the response filed, applicant argues in substance that:
	a. “By this amendment the Applicant has clarified the claimed edge node as: '... configured to: manage the mesh network, communicate with end nodes or mesh routers, and provide routing into an internet protocol network', as detailed in at least para. [0047] of the present application. Feng does not disclose this functionality. The Office Action further suggests that Feng discloses: 
'... wherein the content agent registry records the at least one attribute against the [arranged] content to be delivered [to the at least one edge node], based on a characteristic of the content', citing ([35, 66] and the registry storing metadata associated with dataset versions, with each dataset version associated with the expiration date, metadata and location. Applicant agrees that Feng discloses the content agent registry recording at least one attribute (i.e., metadata associated with a version or expiration date of the content, but disagrees that Feng discloses delivering the content to the at least one edge node.” (Remarks, page 09).
Regarding above remarks that " By this amendment the Applicant has clarified the claimed edge node as: '... configured to: manage the mesh network, communicate with end nodes or mesh routers, and provide routing into an internet protocol network', as detailed in at least para. [0047] of the present application. Feng does not disclose this functionality”, Examiner have updated the claim mapping and edge node includes consumer daemon fig. 1(110) and consumer 1ig. 1(112). As explained in [39], a consumer daemon 110 may run on the destination nodes and be configured to download data files to the destination nodes. Here, consumer daemon 112 is a part of transporter system 102 and performs amended functions of edge node as described in Feng [39, 41-42]. 
Regarding above remarks that “Applicant disagrees that Feng discloses delivering the content to the at least one edge node”, Examiner would like to point out that Feng is not used to disclose delivering the content to the edge node and therefore above remarks is irrelevant. Similarly, Examiner would like to point out the edge nodes being consumer daemon fig. 1(110) and consumer fig. 1(112). Registry fig. 1(108) notifies consumers when new datasets are available and the data files are downloaded to destination nodes with the help of consumer daemon 110 as explained in [39-40].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2013/0246560 A1, hereinafter Feng) in view of Kimble et al. (US 2016/0212484 A1, hereinafter Kimble) further in view of Jiang et al. (US 2016/0127447 A1, hereinafter Jiang).

Regarding claim 1, Feng teaches a network entity (fig. 1(102)) provisioned to support cloud services (fig. 1(101)) for a mesh network ([72]: Consumers can also use peer-to-peer sharing of the downloaded datasets) that includes at least one edge node ([39] and fig. 1(110, 112) – here consumer daemon and consumer 112 are edge nodes)  configured to: manage the mesh network ([41]: The Transporter system 102 may be configured to handle publication requests from a plurality of publisher clients, e.g., 106, as well as handle subscription requests from a plurality of consumer clients, e.g., 112. [72]: Consumers can also use peer-to-peer sharing of the downloaded datasets (i.e. consumer daemon 110 is an edge node that is also a part of transporter system 102)), communicate with end nodes or mesh routers ([41]: The Transporter system 102 may be configured handle subscription requests from a plurality of consumer clients, e.g., 112 (i.e. consumer daemon 110 is part of transporter system 102 that connects with consumer 112)), and provide routing into an internet protocol network ([42]: The Transporter system generally ensures that datasets are efficiently and accurately delivered (i.e. consumer daemon 110 is part of transporter system 102 that connects with consumer 112)), wherein the network entity comprises: 
a processor, operably coupleable to a content store (Fig. 1(101) - storage cloud); and 
a content agent registry (fig. 1(108)) coupled to the processor and configured to: 
identify the arranged content to be delivered to the at least one edge node based on the at least one attribute ([35-36, 40]: The registry may take any suitable form for maintaining the datasets and their subscriptions, for example, Apache ZooKeeper. ZooKeeper nodes store their data in a hierarchical name space, much like a file system or a trie data structure. The registry 108 of the Transporter 102 may include a directory of datasets with associated subscribers and a mechanism to notify consumers when new datasets become available (i.e. registry stores information about datasets and subscribers of the datasets)), 
	record the at least one attribute to determine the arranged content to be delivered to the at least one edge node based on a characteristic of the content ([35]: The registry 108 may be used to maintain a directory of all datasets and their subscriptions.  The registry can also be used to store metadata associated with dataset versions. Fig. 4 and [66]: Each distributor dataset may be associated with a znode (e.g., 430a and 430b) for each dataset version, and each dataset version can be associated with an expiration date, metadata, and a location (i.e. registry contains information about the dataset publisher and subscribers. It also includes attributes like expiration, metadata and location information for each dataset to be delivered)).
Feng however does not teach arrange content contained in the content store on a per attribute basis, wherein at least one attribute of the per attribute basis is associated with a characteristic of the content; specify an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered, and deliver the specified application with the content based on the at least one attribute, wherein the content agent registry is further configured to: send an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node.
Kimble teaches arrange content contained in the content store on a per attribute basis, wherein at least one attribute of the per attribute basis is associated with a characteristic of the content ([154]:  According to the exemplary method 200, the recommendation engine 250 receives content metadata, and utilizes the metadata to generate content records (step 202) (i.e. content is recorded based on metadata));
wherein the content agent registry is further configured to: send an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node ([155-157]: Per step 204, the recommendation engine 250 then compares various aspects of the metadata of an individual piece of content (via its content record or records) to a selected user profile. If an adequate match is found then, per step 210, the content record will be stored. The recommendation engine 250 will, at step 214, send the stored content to a device which displays the content to a user. The stored content may be displayed to the user in the form of a recommendations or suggestions list giving an appropriate textual and/or graphical representation of the content to a user via a user interface (i.e. send indication that the content with matching attribute to user profile is available)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng to incorporate the teachings of Kimble and arrange content contained in the content store on a per attribute basis and send an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order for recommending matched content to a user (Kimble, [154-155]).
Feng in view of Kimble however does not teach specify an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered, and deliver the specified application with the content based on the at least one attribute.
	Jiang teaches specify an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered ([26]: Remote access client 110 1 executing in computing device 100 1 is configured to generate URIs for file sharing. The URIs that are generated may have a specific scheme and include an address of a VM or connection broker to connect to, a file ID specifying the file being shared, an application ID specifying an application for opening the file (i.e. specify an application for opening the file)), and 
	deliver the specified application with the content based on the at least one attribute ([26]: A user may then deliver the URI, or a shortcut containing the URI, to another user on computing device 100 2, whereupon the other user may click on the URI or shortcut to access the file. In particular, clicking on the URI or shortcut may launch remote access client 110 2 in computing device 100 2, and remote access client 110 2 may automatically connect to the VM or connection broker referenced in the URI using the authentication credentials contained in the URI, launch the application identified by the application ID in the URI, and cause the file identified by the file ID in the URI to be opened by the application (i.e. deliver application and the file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble to incorporate the teachings of Jiang and specify an application required to make use of the delivered content and run on edge node for the content to be delivered and deliver the specified application with content. One of ordinary skilled in the art would have been motivated to combine the teachings in order for file sharing through an application (Jiang, [26]).
		
Regarding claim 2, Feng in view of Kimble and Jiang teaches the network entity of Claim 1.
Feng further teaches wherein the characteristic is associated with the arranged content that is to be delivered according to at least one of the following: 
content that is scheduled ([73]: the Transporter architecture ensures that data files are delivered with low latency, independent of whether they are published on-demand or per schedule (i.e. content can be scheduled)); 
content that is made available for a limited period of time ([66]: each dataset version can be associated with an expiration date (i.e. dataset is available for limited time)); 
content that is made available for a particular geographic location.  

Regarding claim 5, Feng in view of Kimble and Jiang teaches the network entity of Claim 1.
Feng further teaches wherein the content agent registry comprises a register of the meta-data associated with the content ([35]: The registry can also be used to store metadata associated with dataset versions.), but where the meta-data is also used to organise the arranged content on a per attribute basis (fig. 4 and [65]: Each znode may contain an expiration parameter (for dataset retention), associated metadata (i.e. metadata is used to organize the content)). 

	Regarding claim 9, Feng teaches a method for provision of content from a cloud service to at least one edge node (fig. 1(110, 112) – here consumer daemon and consumer 112 are edge nodes) in a mesh network operably coupleable to a content store (Fig. 2(206) and [51]: The Transporter system (i.e. cloud service) may also be configured to push each published new or updated dataset and its associated metadata to all its corresponding subscribers in operation 206.), wherein the at least one edge node (fig. 1(110, 112) – here consumer daemon and consumer 112 are edge nodes) is configured to: manage the mesh network ([41]: The Transporter system 102 may be configured to handle publication requests from a plurality of publisher clients, e.g., 106, as well as handle subscription requests from a plurality of consumer clients, e.g., 112. [72]: Consumers can also use peer-to-peer sharing of the downloaded datasets (i.e. consumer daemon 110 is part of transporter system 102)), communicate with end nodes or mesh routers ([41]: The Transporter system 102 may be configured handle subscription requests from a plurality of consumer clients, e.g., 112 (i.e. consumer daemon 110 is part of transporter system 102 that connects with consumer 112)), and provide routing into an internet protocol network ([42] The Transporter system generally ensures that datasets are efficiently and accurately delivered.), method comprises, at a network entity: 
	identifying at least one attribute associated with the arranged content to be delivered to at least one edge node based on the at least one attribute ([35, 47]: The registry 108 may be used to maintain a directory of all datasets and their subscriptions (i.e. identifying the attributes of the dataset to be delivered to the subscribers). A subscriber requests to receive a subscription to a particular dataset via a standard API that takes the form of a "subscribe" request with the following input parameters: subscribe (namespace ID, dataset ID, consumer host, consumer ID, consumer executable, args, initial version). [66]: Each distributor dataset may be associated with an expiration date, metadata, and a location); 
	recording the at least one attribute as being associated with the content in a content agent registry to be delivered based on a characteristic of the content ([35]: The registry 108 may be used to maintain a directory of all datasets and their subscriptions (i.e. recording the information about the dataset in the registry). [45]: a publisher requests to publish a particular dataset via a standard API (application programming interface) in the form of a "publish" request with the following input parameters: publish (namespace ID, dataset ID, version ID, local file path, retention, metadata)); 
Feng however does not teach arranging content contained in the content store on a per attribute basis, wherein at least one attribute of the per attribute basis is associated with a characteristic of the content; specifying an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered; delivering the specified application with the content based on the at least one attribute to the at least one edge node; and sending an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node.
Kimble teaches arranging content contained in the content store on a per attribute basis, wherein at least one attribute of the per attribute basis is associated with a characteristic of the content ([154]:  According to the exemplary method 200, the recommendation engine 250 receives content metadata, and utilizes the metadata to generate content records (step 202) (i.e. content is recorded based on metadata));
sending an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node ([155-157]: Per step 204, the recommendation engine 250 then compares various aspects of the metadata of an individual piece of content (via its content record or records) to a selected user profile. If an adequate match is found then, per step 210, the content record will be stored. The recommendation engine 250 will, at step 214, send the stored content to a device which displays the content to a user. The stored content may be displayed to the user in the form of a recommendations or suggestions list giving an appropriate textual and/or graphical representation of the content to a user via a user interface (i.e. send indication that the content with matching attribute to user profile is available)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng to incorporate the teachings of Kimble and arrange content contained in the content store on a per attribute basis and send an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order for recommending matched content to a user (Kimble, [154-155]).
Feng in view of Kimble however does not teach specifying an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered; delivering the specified application with the content based on the at least one attribute to the at least one edge node.
	Jiang teaches specifying an application that is required to make use of the delivered content and run on the at least one edge node for the content to be delivered ([26]: Remote access client 110 1 executing in computing device 100 1 is configured to generate URIs for file sharing. The URIs that are generated may have a specific scheme and include an address of a VM or connection broker to connect to, a file ID specifying the file being shared, an application ID specifying an application for opening the file (i.e. specify an application for opening the file)), and 
	delivering the specified application with the content based on the at least one attribute to the at least one edge node ([26]: A user may then deliver the URI, or a shortcut containing the URI, to another user on computing device 100 2, whereupon the other user may click on the URI or shortcut to access the file. In particular, clicking on the URI or shortcut may launch remote access client 110 2 in computing device 100 2, and remote access client 110 2 may automatically connect to the VM or connection broker referenced in the URI using the authentication credentials contained in the URI, launch the application identified by the application ID in the URI, and cause the file identified by the file ID in the URI to be opened by the application (i.e. deliver application and the file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble to incorporate the teachings of Jiang and specify an application required to make use of the delivered content and run on edge node for the content to be delivered and deliver the specified application with content. One of ordinary skilled in the art would have been motivated to combine the teachings in order for file sharing through an application (Jiang, [26]).

Regarding claim 10, Feng in view of Kimble and Jiang teaches the method of Claim 9.
Jiang further teaches further comprising supporting the content being pulled by the at least one edge node in response to a match ([37]: Client 110 2 requests opening of a file identified by the file ID specified in the UID. Client 110 2 may make such a request to open the file without further user input. That is, a single click on the URI (or URI shortcut) may trigger both connection to the application identified by the URI's application ID and opening of the file identified by the URI's file ID (i.e. support the content being pulled)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble and Jiang to further incorporate the teachings of Jiang and support the content being pulled by the edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order for file sharing through an application (Jiang, [26]).

	Regarding claim 11, Feng teaches an edge node (fig. 1(110, 112)) for a mesh network ([72]: Consumers can also use peer-to-peer sharing of the downloaded datasets.) that is configured to support cloud services and manage the mesh network ([41]: The Transporter system 102 may be configured to handle publication requests from a plurality of publisher clients, e.g., 106, as well as handle subscription requests from a plurality of consumer clients, e.g., 112. [72]: Consumers can also use peer-to-peer sharing of the downloaded datasets (i.e. consumer daemon 110 is part of transporter system 102)), communicate with end nodes or mesh routers ([41]: The Transporter system 102 may be configured handle subscription requests from a plurality of consumer clients, e.g., 112 (i.e. consumer daemon 110 is part of transporter system 102 that connects with consumer 112)), and provide routing into an internet protocol network ([42] The Transporter system generally ensures that datasets are efficiently and accurately delivered.), wherein the edge node comprises: 
a processor (fig. 7(722) - CPU), operably coupleable to a content store (fig. 7(744) – Data storage); and  Attorney Docket No. 20713-142384-US 
	- 26 -a user input (fig. 7(756) – Keypad) coupled to the processor and configured to enable a user of the edge node or a user of a device coupled to the edge node to provision at least one attribute that identifies what future content the user desires or needs ([47, 100]: A subscriber requests to receive a subscription to a particular dataset via a standard API that takes the form of a "subscribe" request with the following input parameters: subscribe (namespace ID, dataset ID, consumer host, consumer ID, consumer executable, args, initial version) (i.e. receive attribute identifying future content user desires), wherein the at least one attribute is based on a characteristic of the content ([47]: subscriber request may uniquely identify a particular dataset. [66]: Each distributor dataset may be associated with a znode (e.g., 430a and 430b) for each dataset version, and each dataset version can be associated with an expiration date, metadata, and a location (i.e. registry contains attributes like expiration, metadata and location information for each dataset)); and 
	a transmitter (fig. 7(750) – Network interface) coupled to the processor and configured to send the at least one attribute to a network entity that comprises a content agent registry to record and identify content to be delivered to the edge node based on the at least one attribute ([47]: Transporter system may also receive requests for uniquely identified datasets from subscribers. A subscriber may send a subscriber request to the Transporter, and such subscriber request may uniquely identify a particular dataset, the destination to which the subscription is to be received (i.e. subscriber sends request that identifies the content to be delivered to transporter system with registry)).
	Feng however does not teach receive a specified application required to make use of the delivered content and run on the edge node with identified content from the content agent registry based on the at least one attribute, and receive an indication that new content has arrived that contains an attribute that matches the at least one attribute recorded in the content agent registry for the edge node.
Kimble teaches receive an indication that new content has arrived that contains an attribute that matches the at least one attribute recorded in the content agent registry for the edge node ([155-157]: Per step 204, the recommendation engine 250 then compares various aspects of the metadata of an individual piece of content (via its content record or records) to a selected user profile. If an adequate match is found then, per step 210, the content record will be stored. The recommendation engine 250 will, at step 214, send the stored content to a device which displays the content to a user. The stored content may be displayed to the user in the form of a recommendations or suggestions list giving an appropriate textual and/or graphical representation of the content to a user via a user interface (i.e. receiving an indication that the content with matching attribute to user profile is available)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng to incorporate the teachings of Kimble and receive an indication to the at least one edge node that new content has arrived at the content store that contains an attribute that matches the at least one attribute recorded in the content agent registry for the at least one edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order for recommending matched content to a user (Kimble, [154-155]).
Feng in view of Kimble however does not teach receive a specified application required to make use of the delivered content and run on the edge node with identified content from the content agent registry based on the at least one attribute.
	Jiang teaches receive a specified application required to make use of the delivered content and run on the edge node with identified content from the content agent registry based on the at least one attribute ([26]: Remote access client 110 1 executing in computing device 100 1 is configured to generate URIs for file sharing. The URIs that are generated may have a specific scheme and include an address of a VM or connection broker to connect to, a file ID specifying the file being shared, an application ID specifying an application for opening the file (i.e. specify an application for opening the file). A user may then deliver the URI, or a shortcut containing the URI, to another user on computing device 100 2, whereupon the other user may click on the URI or shortcut to access the file. In particular, clicking on the URI or shortcut may launch remote access client 110 2 in computing device 100 2, and remote access client 110 2 may automatically connect to the VM or connection broker referenced in the URI using the authentication credentials contained in the URI, launch the application identified by the application ID in the URI, and cause the file identified by the file ID in the URI to be opened by the application (i.e. user 110 2  receives application and the file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble to incorporate the teachings of Jiang and receive a specified application required to make use of the delivered content and run on the edge node with identified content from the content agent registry based on the at least one attribute. One of ordinary skilled in the art would have been motivated to combine the teachings in order for file sharing through an application (Jiang, [26]).

Regarding claim 12, Feng in view of Kimble and Jiang teaches the edge node of Claim 11.
Feng further teaches wherein the characteristic is associated with content that is to be delivered according to at least one of the following:
content that is scheduled ([73]: the Transporter architecture ensures that data files are delivered with low latency, independent of whether they are published on-demand or per schedule (i.e. content can be scheduled)); 
content that is made available for a limited period of time ([66]: each dataset version can be associated with an expiration date); 
 content that is made available for a particular geographic location. 
 
Regarding claim 13, Feng in view of Kimble and Jiang teaches the edge node of Claim 11.
Feng further teaches wherein the processor and transmitter are configured to perform at least one of the following: 
send a query to the network entity's content agent register for content to be downloaded ([47]: Transporter system may also receive requests for uniquely identified datasets from subscribers via a standard subscriber interface in operation 204 (i.e. costumer sends the request for content)); 
pull the content from the network entity based on a response to the query received from the network entity; 
pull a mobile application in addition to the content from the network entity to enable a subscriber device to run the downloaded content. 

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Kimble and Jiang further in view of Chen et al. (US 2009/0187593 A1, hereinafter Chen).
 
Regarding claim 3, Feng in view of Kimble and Jiang teaches the network entity of Claim 1.
Feng in view of Kimble and Jiang however does not teach wherein the content agent registry is configured to perform at least one of the following: use the at least one attribute(s) to determine whether the content store contains any arranged content matching the at least one attribute(s) and, if said matched arranged content is identified, to deliver said matched arranged content to the at least one edge node; determine whether other arranged content with the identified at least one attribute is stored in the content store, and, if other arranged content with the identified at least one attribute exists, to download the other arranged content to the edge node; organise multiple attributes associated with the various arranged content in a hierarchical form, including high order attributes that encompass more content or low level attributes that encompass specific content.
	Chen teaches use the at least one attribute(s) to determine whether the content store contains any arranged content ([52]: The media distribution system 10 is operable to receive media content 18 (video content, audio content, etc.) from one or more media content providers 22. [94]: The classification routines are operable to classify or group, content 18 into one or more predetermined content group categories 172 by making correlations between the metadata 14 associated with the content 18 and category attributes 174 associated with predetermined content group categories 170. The content classifying logic 158 determines which content group categories 170 a specific content item 18 falls under, and forms content groups 12 that include content 18 based on the determination (i.e. use attribute to group/determine content in the storage)) matching the at least one attribute(s) ([24, 94]: metadata for the plurality of media content may include targeted geographic location, media content type, expiration date, etc. [86]: The user profile 46 may include the current location of the device, the current time of day/day of week, the primary content 144, application or network service currently being accessed or executed. [59]: receiving the metadata 14 associated with a group 12. Based on the correlations between the user profile 46 and the metadata 14, the media content metadata processing module 52 determines selected content 54.) and, if said matched arranged content is identified, to deliver said matched arranged content to the at least one edge node (Fig. 14(510-530) and [59, 105-106]: Based on the correlations between the user profile 46 and the metadata 14, the media content metadata processing module 52 determines selected content 54. The wireless device receives the selected ones of the group of content based on the correlation (i.e. delivering content based on the match)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble and Jiang to incorporate the teachings of Chen and use attributes to determine whether content store contains any arranged content matching the attributes and if matched arranged content is identified, deliver matched arranged content to the edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order to acquire targeted media content on a wireless device (Chen, [104]).

Regarding claim 4, Feng in view of Kimble, Jiang and Chen teaches the network entity of Claim 3. 
Chen further teaches wherein the processor is configured to perform at least one of the following: deliver said matched arranged content to the at least one edge node by pushing the arranged content from the content store to the at least one edge node in response to the at least one attribute contained in the content agent registry (Fig. 14(510-530) and [89, 105-106]: Based on the correlations between the user profile 46 and the metadata 14, the media content metadata processing module 52 determines selected content 54. The wireless device receives the selected ones of the group of content based on the correlation (i.e. delivering content based on the attribute match)); receive a query for the content from the at least one edge node, send a response to the query and facilitate said matched arranged content being pulled by the at least one edge node from the content store in response to the at least one attribute contained in the content agent registry.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble, Jiang and Chen to further incorporate the teachings of Chen and deliver matched arranged content to edge node by pushing the arranged content from the content store to edge node in response to at least one attribute contained in the content agent registry. One of ordinary skilled in the art would have been motivated to combine the teachings in order to acquire targeted media content on a wireless device (Chen, [104]).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Kimble and Jiang further in view of Shapiro et al. (US 2008/0242280 A1, hereinafter Shapiro).

Regarding claim 6, Feng in view of Kimble and Jiang teaches the network entity of Claim 2.
Feng further teaches wherein the processor is configured to identify whether the arranged content being delivered to the at least one edge node is associated with content that has a limited period of time ([65-66]: each dataset version can be associated with an expiration date (i.e. identify that the dataset have expiration date)).
Feng in view of Kimble and Jiang however does not teach upon identifying that the arranged content being delivered to the at least one edge node is associated with content that has a limited period of time, the processor is configured to autonomously download new content associated with the content of the at least one attribute to the at least one edge node at a given rate.
Shapiro teaches upon identifying that the arranged content being delivered to the at least one edge node is associated with content that has a limited period of time ([63]: The delivery of the media content to the user devices may consider, and be based on, the time-sensitive nature of content), the processor is configured to autonomously download new content associated with the content of the at least one attribute to the at least one edge node at a given rate ([64]: Content that is time sensitive is referred to herein as "dynamic content" and may be delivered just prior to the anticipated presentation of content or may streamed for immediate presentation. [89]: Publishers can indicate that the content may expire on a particular date and time. [97]: dynamic content elements may be delivered according to a schedule such as, for example, at twenty-five minutes and fifty-five minutes after each hour to allow that dynamic content to be up to date when presented to the user at each hour and half hour.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble and Jiang to incorporate the teachings of Shapiro and upon identifying the arranged content being delivered to edge node is associated with content that has a limited period of time, autonomously download new content associated with the content attribute to the edge node at given rate. One of ordinary skilled in the art would have been motivated to combine the teachings in order to present up to date dynamic content to the user (Shapiro, [97]).

Regarding claim 7, Feng in view of Kimble and Jiang teaches the network entity of Claim 2.
Feng in view of Kimble and Jiang however does not teach wherein the processor is coupled to a content scheduler and configured to identify whether the arranged content to be delivered is scheduled, and, upon identifying that the arranged content being delivered to the at least one edge node is scheduled, the content scheduler is configured to autonomously download new content associated with the content of the at least one attribute to the at least one edge node at a scheduled time. 
Shapiro teaches wherein the processor is coupled to a content scheduler and configured to identify whether the arranged content to be delivered is scheduled ([74]: Process 176 waits for the next update time (e.g., based on the download schedule)), and, upon identifying that the arranged content being delivered to the at least one edge node is scheduled, the content scheduler is configured to autonomously download new content associated with the content of the at least one attribute to the at least one edge node at a scheduled time ([74]: Process 176 waits for the next update time (e.g., based on the download schedule). The processes of the data manager module 132 may be performed according to a download scheduled and completed daily, weekly, monthly, or at any other desired interval or time. Different categories of content and content priority may be downloaded according to different schedules).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble and Jiang to incorporate the teachings of Shapiro and identify whether the arranged content to be delivered is scheduled, upon identifying that the arranged content being delivered to the at least one edge node is scheduled, autonomously download new content associated with the content attribute to the edge node at a scheduled time. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit new content to the user according to schedule (Shapiro, [28, 74]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Kimble and Jiang further in view of Smith et al. (US 2008/0194272 A1, hereinafter Smith).

Regarding claim 8, Feng in view of Kimble and Jiang teaches the network entity of Claim 2.
Feng in view of Kimble and Jiang however does not teach wherein the processor is configured to identify whether new content arrived in the content store relates to a geographical attribute stored in the content registry, and, upon identifying that the new content relates to a geographical attribute stored in the content registry of an edge node, the processor is configured to autonomously download the new content associated with the arranged content of the at least one attribute to the at least one edge node. 
	Smith teaches identify whether new content arrived in the content store relates to a geographical attribute stored in the content registry (Fig. 6(602) and [52-53]: through an interface provided by the matching server 102, a business owner could specify an advertising message that should be delivered, the geographical area in which the message should be delivered, and other parameters regarding the delivery of the message. Once the content has been defined and stored by the matching server 102 in the database 104B, the routine 600 continues from operation 602 to operation 604 (i.e. determine the new content have arrived in cache 104B)), and, upon identifying that the new content relates to a geographical attribute stored in the content registry of an edge node (Fig. 6(604, 606, 608) and [53-54]: the matching server 102 identifies the geographic area in which the content should be provided. At operation 606, the matching server 102 identifies the fixed or mobile subscriber devices that are located in the identified geographic area in which the message is to be delivered. The matching server 102 matches subscriber devices in the geographic area to content designated for display in the area. This may be performed, for instance, by examining the subscriber profile stored in either the database 104A or 104C to locate subscriber preferences regarding the delivery of informational messages.), the processor is configured to autonomously download the new content associated with the arranged content of the at least one attribute to the at least one edge node (Fig. 6(610) and [56-57]: the matching server 102 transmits the informational message to the subscriber devices identified as actual recipients of the message). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng in view of Kimble and Jiang to incorporate the teachings of Smith and identify whether new content arrived relates to a geographical attribute stored in the content registry, upon identifying that the content relates to a geographical attribute stored in the content registry of an edge node, autonomously download new content associated with the content attribute to the edge node. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit targeted location-based information for updated content in database (Smith, [51, 53]).

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Branch et al., US 2013/0122934 A1: Data Pre-Fetching Based on User Demographics.
b. Chaudhri et al., US 2007/0021110 A1: Method and apparatus to facilitate download scheduling.
c. Ishioka et al., US 2003/0023757 A1: Contents distribution method, contents information processing device, and computer product.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453